Citation Nr: 1138774	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

3.  Entitlement to service connection for residuals of a stroke, including as due to hypertension.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for hypertension, claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence in providing outpatient treatment.

5.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to July 1975.  The Veteran served in Korea from March 1972 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied, in pertinent part, the Veteran's claim for a disability rating greater than 50 percent for PTSD and his claims of service connection for diabetes mellitus, including as secondary to herbicide exposure, and for residuals of a stroke, including as due to hypertension.

This matter also is on appeal from a May 2007 rating decision in which the RO denied, in pertinent part, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2011) for hypertension, claimed as due to VA lack of proper care/negligence in providing outpatient treatment ("1151 claim").

The Veteran also has contended in statements submitted to VA, including on his August 2009 substantive appeal (VA Form 9) when he perfected a timely appeal on his 1151 claim, that his hypertension existed prior to service and was aggravated (or permanently worsened) by service.  Although the Veteran's statements are not models of clarity with respect to the issues he is appealing concerning hypertension, it seems reasonable to conclude that he is seeking service connection for hypertension in addition to compensation under 38 U.S.C.A. § 1151 for hypertension.  The Board finds that, because both of these claims involve hypertension, they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, these issues are as stated on the title page of this decision.

The issues of entitlement to service connection for hypertension, diabetes mellitus, including as due to herbicide exposure, residuals of a stroke, including as due to hypertension, and the Veteran's 1151 claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The competent evidence shows that the Veteran's service-connected PTSD is manifested by complaints of mild depression and social withdrawal.


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011)  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in December 2005, January and February 2006, January 2007, and in August 2009, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence showing that his service-connected PTSD had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting an increased rating for PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006, May 2008, and in the August 2009 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the December 2005 and January and February 2006 VCAA notice letters were issued to the appellant and his service representative prior to the currently appealed July 2006 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran was afforded VA examinations in May 2006 and in September 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He and his sister, who has assisted him with his VA claims, contend that he experiences increasing stress and overreacts to events in his life as a result of his worsening service-connected PTSD.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected PTSD currently is evaluated as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2011).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 50 percent for PTSD.  The competent evidence shows that the Veteran's service-connected PTSD is manifested by complaints of mild depression and social withdrawal (as seen on VA examination in September 2009).  On VA examination in May 2006, it was noted that the Veteran was unable to provide information concerning his medical history.  His medical records were reviewed although his claims was not available or reviewed.  The Veteran had never been married.  He reported having one friend.  He also reported that he attempted suicide in 1982 when "he took an overdose of pills because he was depressed."  He was receiving anti-depressant/sleep medication and an anxiolytic prescribed by a physician other than a psychiatrist.  The VA examiner stated that the Veteran could not be assessed for PTSD because he suffered a stroke three years earlier and had expressive aphasia which interfered significantly with his ability to communicate.  Mental status examination of the Veteran showed tense psychomotor activity, "marked latency of response along with probable word finding problems," slurred speech, "a great deal of difficulty responding to questions," and unremarkable thought content.  The Veteran "became very frustrated and agitated in response to questions, apparently due to expressive aphasia."  He also was "markedly agitated from the outset in response to questions" posed by the VA examiner.  This examiner stated that he could not provide an opinion as to how the Veteran's PTSD symptoms affected him because of the difficulty the Veteran had expressing himself.  The Axis I diagnoses included PTSD by history.  The VA examiner explained that a diagnosis "by history" reflected that the Veteran had been diagnosed with PTSD in the past.  This examiner also explained that, because the Veteran was able to provide only limited information, he would have to resort to speculation to provide an opinion about whether the Veteran continued to meet the criteria for PTSD or was competent to manage his VA benefits.

The Court has held that VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  In this case, the May 2006 VA examiner provided a clear explanation as to why it would have been speculation for him to provide an opinion as to how the Veteran's service-connected PTSD was affecting him because the Veteran had significant difficulty expressing himself following a 2003 stroke and experienced expressive aphasia.  The May 2006 VA examiner also reviewed the Veteran's medical records as part of this examination report.  Thus, the Board finds that the May 2006 VA examination is adequate for rating purposes.  See 38 C.F.R. §§ 3.326, 3.327, 4.2.

Further, the Veteran was seen for VA PTSD examination in September 2009.  At that examination, the Veteran's complaints included a depressed mood.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The examiner noted that the Veteran's DD Form 214 did not show that he had served in Vietnam.  The Veteran stated that his sleep was "much improved" on medication.  He reported experiencing a mildly depressed mood 3 days earlier due to "being lonely."  He denied any current suicidal ideation.  There were no signs or symptoms of mania present.  The Veteran had never married, did not have any children, and lived with his sister.  He stated that he did not have any friends.  He denied any history of suicide attempts.  Mental status examination of the Veteran showed unremarkable psychomotor activity and speech which was clear, coherent, and spontaneous, full orientation, intact attention, unremarkable thought process and content, no delusions or hallucinations, no inappropriate or obsessive/ritualistic behavior, no homicidal or suicidal thoughts, no episodes of violence, an ability to maintain minimum personal hygiene, no problems with his activities of daily living, normal memory, and sleep impairment.  The Veteran reported that his primary stressor related to PTSD was serving as a combat medic in Vietnam.  The Veteran's GAF score was 65, indicating some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  The VA examiner concluded that there was no total occupational and social impairment due to PTSD, no reduced reliability and productivity due to PTSD symptoms, and no occasional decrease in work efficiency or intermittent periods of an inability to perform occupational tasks due to PTSD.  He also concluded that there were mild or transient PTSD symptoms of social withdrawal present.  The Axis I diagnosis was chronic PTSD.

The Board acknowledges the Veteran's assertions that his service-connected PTSD has worsened.  The competent evidence does not support these assertions, however.  The Board observes in this regard that, although the Veteran and his sister have asserted that he served as a combat medic in Vietnam, the National Personnel Records Center in St. Louis, Missouri (NPRC) notified VA in July 2006 that there was no evidence in either the Veteran's service treatment records or service personnel records that he ever served in Vietnam.  The VA examiner also noted in September 2009 that the Veteran's DD Form 214 did not show that he had served in Vietnam.  Because the Veteran's service personnel records do not show that he had in-country duty in Vietnam, his active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, to the extent that the Veteran is asserting that his service-connected PTSD has worsened because of increasing symptomatology related to his active service in Vietnam (i.e., flashbacks or nightmares of his alleged in-service experiences in Vietnam), the Board finds that these assertions are not credible and cannot support an increased rating for PTSD.  

The competent evidence (in this case, VA examination reports dated in May 2006 and in September 2009) shows that the Veteran's service-connected PTSD is mildly disabling.  Although the Veteran had difficulty expressing himself on VA examination in May 2006 due to a stroke which had occurred 3 years earlier, he reported that he had never been married and only had 1 friend.  The Veteran also was tense, frustrated, and agitated, although all of these symptoms were attributed by the VA examiner to his expressive aphasia and difficulty communicating.  It appears that the Veteran's ability to communicate had improved markedly at his most recent VA examination in September 2009 as no difficulties with speech or communication were noted at this examination.  The Veteran stated in September 2009 that his sleep had improved although he still experienced a mildly depressed mood because he was lonely.  He still lived with his sister and had never married.  The Board notes that, although the Veteran previously had reported at his May 2006 VA examination that he had attempted suicide in 1982, he denied any suicide attempts at his September 2009 VA examination.  Mental status examination of the Veteran in September 2009 generally was unremarkable.  Although the Veteran also reported that his primary PTSD stressor was serving as a combat medic in Vietnam, the Board reiterates its earlier finding that the Veteran's assertion of Vietnam service is not credible and does not supporting granting an increased rating for service-connected PTSD.  The Veteran's GAF score of 65 reflected his mild PTSD symptoms.  The VA examiner also concluded in September 2009 that only mild or transient PTSD symptoms of social withdrawal were present.  There is no indication in the claims file of either occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9411) such that a disability rating greater than 50 percent is warranted for the Veteran's service-connected PTSD.  See 38 C.F.R. § 4.130, DC 9411 (2011).  The VA examiner specifically concluded in September 2009 that the criteria for a 30, 50, 70, or 100 percent rating for PTSD were not met by the Veteran's service-connected PTSD at that examination.  Id.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to a disability rating greater than 50 percent for PTSD.  In summary, the Board finds that the criteria for a disability rating greater than 50 percent for PTSD are not met.  Id.

The Board finally finds that, as the Veteran's service-connected PTSD has been essentially the same throughout the appeal period, consideration of staged ratings is not warranted.  See Hart, 21 Vet. App. at 505.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD.  38 C.F.R. § 3.321 (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected PTSD is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected PTSD.  This is especially true because the 50 percent rating currently assigned for the Veteran's service-connected PTSD contemplates severe disability and his PTSD symptomatology is mildly disabling.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in September 2009 that he had been unable to work since 1982 and had been unsuccessful in looking for work since that time.  Although it appears that the Veteran has been hospitalized for treatment of a variety of cardiovascular disabilities during the pendency of this appeal, he did not indicate, and the medical evidence does not show, that he was hospitalized for his service-connected PTSD.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 50 percent for PTSD is denied.



REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for diabetes mellitus, including as due to herbicide exposure, residuals of a stroke, including as due to hypertension, and for hypertension, and his 1151 claim can be properly decided.

With respect to the Veteran's service connection claim for diabetes mellitus, including as due to herbicide exposure, the Board notes that he has contended that he was exposed to herbicides during active service in Vietnam and/or while serving in Fort Drum, New York.  The Board also notes that the Veteran and his sister have not reported consistently when he allegedly served in Vietnam.  NPRC notified VA in July 2006 that there was no evidence that the Veteran ever served in Vietnam.  As noted above, the Board has found that the Veteran's active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009).  Because the Veteran did not have active service in Vietnam, his in-service herbicide exposure cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.  A January 2010 search of Department of Defense (DoD) files concerning herbicide use and test sites outside of Vietnam indicated that no herbicides were used or tested at Fort Drum while the Veteran was assigned there.  The Joint Services Records Research Center (JSRRC) also notified VA in June 2010 that no herbicides were present at Fort Drum while the Veteran was serving there.  Thus, the Board finds that the Veteran's assertions of in-service herbicide exposure are not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Board notes that the Veteran served in Korea from March 1972 to April 1973.  The Department of Defense (DOD) has confirmed that Agent Orange was used along the demilitarized zone (DMZ) in Korea from April 1968 to July 1969. Fields of fire between the front line defensive positions and the south barrier fence were defoliated. The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the "civilian control line." There was no indication that herbicides were sprayed in the DMZ itself. were applied through hand spraying and by hand distribution of pelletized herbicides. Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind. The estimated number of exposed personnel is 12,056. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also  Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.  As the Veteran did not serve during the time frame noted above, he is not presumed to have been exposed to herbicides in Korea.  

The Board notes further that the Veteran was seen on VA examination in May 2006 for diabetes mellitus.  Following this examination, however, the VA examiner concluded that he could not given an opinion whether the Veteran's recently developed diabetes mellitus was related to active service and indicated that the Veteran's sister had told him that the Veteran "was in Vietnam for 42 weeks during the service and was exposed to Agent Orange as a medic."  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the VA examiner did not provide the requested opinion concerning the contended etiological relationship between the Veteran's diabetes mellitus and active service, the Board finds that the May 2006 VA examination is inadequate for VA compensation purposes.  See also 38 C.F.R. § 4.2.  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for VA examination which addresses the contended etiological relationship between diabetes mellitus and active service.

With respect to the Veteran's service connection claim for residuals of a stroke, including as due to hypertension, a review of the claims file shows that the Veteran experienced a stroke in October 2003 and was hospitalized at a VA Medical Center for treatment immediately following his stroke.  The Veteran's VA outpatient treatment records also show continuing treatment for a stroke, including anticoagulant therapy, and for hypertension.  It appears that, following his stroke, the Veteran has experienced significant difficulty with speech and may be non-verbal currently.  It is not clear from the Veteran's statements what residuals of a stroke he currently experiences which, in his view, are related to active service, however.  In any event, the Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  To date, the Veteran has not been provided with a VA examination for his residuals of a stroke.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examination to determine the current nature and etiology of his residuals of a stroke.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's hypertension claims, it appears that the Veteran contends that VA negligence in providing him with outpatient treatment since his service separation caused him to experience hypertension.  He also contends that his hypertension existed prior to service and was aggravated (permanently worsened) by service.  The Veteran's service treatment records show that, at his enlistment physical examination in August 1971, his blood pressure was 154/84 and 146/94 (or elevated).  These records also show that high blood pressure (or hypertension) was noted at the Veteran's enlistment physical examination.  He was evaluated over several days in August 1971 when his blood pressure ranged from 122/74 to 138/80.  On periodic physical examination in March 1973, a transient episode of increased blood pressure on enlistment physical examination was noted in the Veteran's medical history.  The Veteran's blood pressure at his separation physical examination in May 1975 was 132/80 (or slightly elevated).  VA outpatient treatment records show that, following his service separation in 1975, the Veteran first complained of or was treated for hypertension in 1987, or more than a decade later.  These records also show continuing treatment for a variety of cardiovascular disabilities, including hypertension.  To date, the Veteran has not been provided with VA examinations for his 1151 claim or service connection claim for hypertension.  Given the Veteran's contentions, the Board finds that, on remand, he should be scheduled for VA examination which addresses his arguments concerning the claimed etiological relationship between his hypertension and his VA outpatient treatment and his hypertension and active service.  Id.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for diabetes mellitus, residuals of a stroke, and/or for hypertension since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his diabetes mellitus.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible, although he may be non-verbal due to a stroke.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that diabetes mellitus, if diagnosed, is related to active service.  The examiner is advised that the Veteran did not serve in Vietnam and was not exposed to herbicides while at Fort Drum, New York.  A complete rationale must be provided for any opinions expressed.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his claimed residuals of a stroke.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible, although he may be non-verbal due to a stroke.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to identify all residuals of a stroke currently experienced by the Veteran.  The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any residuals of a stroke, if diagnosed, are related to active service.  The examiner should identify which residuals of a stroke currently experienced by the Veteran are related to active service, if possible.  The examiner also should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension caused or aggravated (permanently worsened) his residuals of a stroke, if diagnosed.  A complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension and whether it is the result of lack of proper care/negligence in providing VA outpatient treatment.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible, although he may be non-verbal due to a stroke.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service.  The examiner also is asked to opine whether the Veteran's hypertension, if diagnosed, existed prior to service and was aggravated (or permanently worsened) by service.  The examiner further is asked to opine whether hypertension,  if diagnosed, is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the Veteran with outpatient treatment since his service separation in July 1975, or an event not reasonably foreseeable.  A complete rationale must be provided for any opinions expressed.

5.  The Veteran should be given adequate notice of the requested examinations, which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


